Fourth Court of Appeals
                                San Antonio, Texas
                                       August 6, 2020

                                    No. 04-20-00202-CV

               MUSCULOSKELETAL IMAGING CONSULTANTS, LLC,
                                Appellant

                                             v.

                JAR ENTERPRISES, INC. d/b/a Premier Medical Imaging,
                                   Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-12957
                     Honorable Cynthia Marie Chapa, Judge Presiding


                                      ORDER

       The Appellant’s Unopposed Second Motion for Extension of Time to File Brief on the
Merits is hereby GRANTED. The Appellant’s brief is due on or before August 14, 2020.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court